GOODE, J.
(after stating the facts). — The contention of the plaintiffs is that the legislative act quoted in the statement has no application to tax sales already made or taxes paid before it took effect; whereas, the defendant contends that it covers those sales as well as *376subsequent tax sales or payments of taxes. It is further urged by the plaintiffs that the claim of the defendant for taxes extinguished prior to- 1897 is barred by the Statute of Limitations, the claim having been asserted in the answer in the present action filed in February, 1903. The judgment of the circuit court gave the act a retrospective operation so as to cover the taxes which the claimants of the land in controversy under the tax sale had paid during twenty years. The sale itself occurred more than twenty-four years before the act took effect and the taxes were all paid prior to its taking effect. The question in the case, therefore, is whether the act embraces those past transactions and the reimbursement of the defendant for its outlay may he made a condition on which the plaintiffs will be afforded the redress they pray. Our constitution forbids the enactment by the General Assembly of laws retrospective in their operation. Constitution, art. 2, sec. 15. If the proposition involved was one of constitutional law our jurisdiction would not include it; but we regard it as one of interpretation — the meaning of the statute, instead of its constitutionality. It is an established rule for the interpretation of legislative acts, that they shall be construed as prospective in intention and application and not retrospective, unless their language calls for retroactive operation. Thompson v. Smith, 8 Mo. 723; State ex rel. v. Parker, 41 Mo. 25; State ex rel. v. Hays, 52 Mo. 578; State ex rel. v. Ferguson, 62 Mo. 77; Leete v. Bank, 115 Mo. 184, 21 S. W. 788. The language of this act looks to the future. It says no- suit or action shall hereafter be maintained for the determination of the title to, or for the recovery of possession of any lands which shall have been sold for taxes, etc. That language imports future sales and affords no- room for a construction which would extend the remedy provided by the act so as to cover prior transactions, even if such construction was favored; but it is discounte*377nanced. The doctrine that statutes will be held to operate prospectively when their language permits that ruling, has been applied to just such cases as this one. Att’y Gen’l v. Baird, 76 Mich. 295; Inv. Co. v. Thayer, 7 S. D. 72; Moody v. Haskins, 64 Miss. 468. The only theory on which it can be contended that the act in question ought to have a retrospective operation is that it relates exclusively to the remedy and not to the right. Acts changing remedies in any way that does not destroy or impair vested rights, are excluded from the rule invalidating retrospective laws even when they are intended to retroact. But remedial laws are not allowed a retrospective operation when they create an additional disability or new defense, or otherwise impair vested rights. Missouri cases cited above: Couch v. Jeffries, 4 Burr. 2460; Dash v. Van Kleech, 7 Johns. 477; Wade, Retroactive Laws, sec. 198, et seq. The courts have announced widely divergent opinions as to when statutes e~ changing remedies and enacted to operate retrospective- ^1 and invalid. We have no occasion to loot: ruco ruea.upurities on the subject. The language of the statute in question calls for future operation only and should not be interpreted to retroact merely because that interpretation would be equitable and enforce an obligation morally incumbent on the plaintiffs to repay the taxes on their land which the defendant had discharged. Such an interpretation would disregard the language of the act. The judgment of the court below is, therefore, modified by vacating and annulling that part of it which declares a lien on the land in question in favor of the defendant for the sum of $246.07, paid by defendant for taxes. As thus modified the judgment is affirmed.
All concur.